15‐3047‐cv 
McAllister v. Teamsters Local 917 
 
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
                                                                    
                                                   SUMMARY ORDER 
                                                                    
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                      
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of September, two thousand sixteen. 
                      
PRESENT:  RALPH K. WINTER, 
                     DENNY CHIN, 
                     CHRISTOPHER F. DRONEY, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
MORRIS MCALLISTER,  
                                         Plaintiﬀ‐Appellant, 
 
                               v.                                                     15‐3047‐cv 
 
TEAMSTERS LOCAL 917, 
                                         Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      MORRIS MCALLISTER, pro se, New York, 
                                                              New York. 
 
FOR DEFENDANT‐APPELLEE:                             ROBERT T. MCGOVERN, Archer, Byington, 
                                                    Glennon & Levine LLP, Melville, New York. 
 
                       Appeal from the United States District Court for the Southern District of 

New York (Ellis, M.J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                       Plaintiff‐appellant Morris McAllister, proceeding pro se, appeals from a 

judgment entered September 2, 2015, in favor of defendant‐appellee International 

Brotherhood of Teamsters Local Union 917 (ʺLocal 917ʺ), in his discrimination suit 

under Title VII of the Civil Rights Act of 1964 (ʺTitle VIIʺ), 42 U.S.C. § 2000 et seq., and 

the Age Discrimination in Employment Act (ʺADEAʺ), 29 U.S.C. § 621 et seq.  We 

assume the partiesʹ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal.1 

                        We review de novo a district courtʹs grant of summary judgment.  Garcia v. 

Hartford Police Depʹt, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam).  Summary judgment 

must be granted if ʺthere is no genuine dispute as to any material fact and the movant is 

entitled to judgment as a matter of law.ʺ  Fed. R. Civ. P. 56(a).  When determining 

whether a genuine dispute exists, we must ʺresolve all ambiguities and draw all 

inferences against the moving party.ʺ  Garcia, 706 F.3d at 127.  We have held that ʺ[e]ven 

                                                 
            1  Pursuant to 28 U.S.C. § 636(c), the parties consented to jurisdiction over the case 
by Magistrate Judge Ronald L. Ellis.  
                                                      2 
 
when a motion for summary judgment is unopposed, the district court is not relieved of 

its duty to decide whether the movant is entitled to judgment as a matter of law,ʺ Vt. 

Teddy Bear Co. v. 1‐800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004), and further stated 

that, ʺ[i]f the evidence submitted in support of the summary judgment motion does not 

meet the movantʹs burden of production, then ʹsummary judgment must be denied 

even if no opposing evidentiary matter is presented,ʹʺ id. at 244 (emphasis omitted) 

(quoting Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001)). 

               McAllister does not argue in his appellate brief that he was discriminated 

against on the basis of his age and race.  In fact, he states, ʺI do not believe this was an 

issue of discrimination; it was an issue of losing my job.ʺ  Appellantʹs Br. at 1.  

Accordingly, those claims are deemed abandoned.  See LoSacco v. City of Middletown, 71 

F.3d 88, 92‐93 (2d Cir. 1995) (explaining that a pro se appellant abandons issues not 

raised in his appellate brief).  Nonetheless, even if McAllister did not abandon his 

claims, and even if he had properly exhausted his administrative remedies, his claims 

fail on the merits.   

               Although McAllister did not oppose the summary judgment motion 

below, the district court conducted an independent analysis to ensure that the movant 

had met its burden.  We conclude that the district court properly granted summary 

judgment to Local 917 and affirm for substantially the reasons stated by the district 

court in its September 2, 2015 decision.  To the extent that McAllister attempts to raise a 


                                               3 
 
non‐discrimination‐based claim for breach of duty of fair representation, assuming such 

claim was timely, see Buttry v. Gen. Signal Corp., 68 F.3d 1488, 1492 (2d Cir. 1995) (ʺThe 

six‐month limitations period begins to run when a plaintiff knows or reasonably should 

know that the union has breached its duty of fair representation.ʺ (internal quotation 

marks omitted)), the claim fails.  McAllister has not presented sufficient evidence from 

which a jury could find that Local 917ʹs conduct in failing to help him get rehired as a 

porter or a parking attendant was arbitrary or in bad faith.  See Flight Attendants in 

Reunion v. Am. Airlines, Inc., 813 F.3d 468, 473 (2d Cir. 2016) (ʺ[A] breach of the statutory 

duty of fair representation occurs only when a unionʹs conduct toward a member of the 

collective bargaining unit is arbitrary, discriminatory, or in bad faith.ʺ (quoting Vaca v. 

Sipes, 386 U.S. 171, 190 (1967))).  The collective bargaining agreement permitted 

McAllisterʹs employer to eliminate the porter position.  Moreover, Local 917 attempted 

to secure a parking attendant position for McAllister, but McAllister was not qualified 

as he did not have a driverʹs license.  There is no evidence that Local 917 acted 

arbitrarily or in bad faith. 

               Finally, McAllister attaches a letter submitted to the district court below, 

which asserts that Local 917 ʺfailed to provide [him] with requested documents.ʺ  

Appellantʹs Br. at 3.  To the extent that this letter can be construed as a challenge to the 

district courtʹs denial of his request for Federal Rule of Civil Procedure 56(d) discovery, 

this claim fails because McAllister has failed to show any abuse of discretion by the 


                                              4 
 
district court.  See Alphonse Hotel Corp. v. Tran, ‐‐‐ F.3d ‐‐‐, 2016 WL 3675321, at *3 (2d 

Cir. July 11, 2016) (ʺWe review a district courtʹs denial of [the nonmovant]ʹs Rule 56(d) 

motion for abuse of discretion.ʺ). 

              We have considered McAllisterʹs remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT:  
                                            Catherine OʹHagan Wolfe, Clerk 
               




                                               5